Citation Nr: 0943811	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  95-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether clear and unmistakable error exists in an August 
1981 rating decision that denied service connection for 
posttraumatic stress disorder.  

2.  Entitlement to an effective date earlier than May 9, 
1985, for service connection for posttraumatic stress 
disorder, to include whether clear and unmistakable error 
exists in the May 1986 rating decision that assigned an 
effective date for service connection of May 9, 1985. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO)   that denied an 
effective date earlier than May 9, 1985, for service 
connection and a total rating for posttraumatic stress 
disorder (PTSD).  



FINDINGS OF FACT

1.  In August 1981, the RO denied service connection for 
posttraumatic stress disorder.  The Veteran did not express 
disagreement within one year and the decision became final.  

2.  The correct facts as they were known in August 1981 were 
accurately reported, and the statutory or regulatory 
provisions extant at the time were correctly applied.

3.  There was a tenable evidentiary basis to support the RO's 
August 1981 determination.

4.  In May 1986, the RO granted service connection for 
posttraumatic stress disorder and assigned an effective date 
of May 9, 1985, the date of receipt of a petition to reopen 
the final disallowed claim.  The Veteran did not express 
disagreement with the effective date within one year, and the 
decision became final. 

5.  The correct facts as they were known in May 1986 were 
accurately reported, and the statutory or regulatory 
provisions extant at the time were correctly applied.

6.  There was a tenable evidentiary basis to support the RO's 
May 1986 determination.


CONCLUSIONS OF LAW

1.  The RO's August 1981 rating decision that denied service 
connection for posttraumatic stress disorder was not clearly 
and unmistakably erroneous and became final.  38 U.S.C. § 310 
(1976); 38 C.F.R. §§ 3.104, 3.105, 3.114, 3.303, 4.124, 
4.125, 19.112, 19.113, 19.118, 19.153 (1981).  

2.  The RO's May 1986 rating decision that granted service 
connection for posttraumatic stress disorder, effective May 
9, 1985 was not clearly and unmistakably erroneous and became 
final.  38 U.S.C. §§ 310, 3010, 4005 (1982); 
38 C.F.R. §§ 3.104, 3.105, 3.114, 3.156, 3.303, 3.400, 4.125, 
4.126, 19.118, 19.129, 19.192 (1985).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Notice is not required for claims for revision on the basis 
of clear and unmistakable error.  See Parker v. Principi, 
15 Vet. App. 407 (2002).   The Board considered whether the 
Veteran expressed timely disagreement with the assignment of 
the effective date for service connection in an RO decision 
in May 1986.  The Board concludes that the Veteran did not 
appeal this decision and that a revision of that decision 
must be evaluated under the criteria for clear and 
unmistakable error.  The reasons and bases are provided 
below.  

However, even if correspondence from the Veteran received in 
June 1986 were broadly interpreted as a timely disagreement 
with the effective date for service connection assigned in 
the May 1986 rating decision, the claims file contains many 
detailed statements and briefs from the Veteran with 
references to the criteria of 38 C.F.R. § 3.400 and 38 C.F.R. 
§ 3.114 for assignment of an effective date and the criteria 
for the revision of decisions on the basis of clear and 
unmistakable error.  The Appeals Management Center provided 
notice in March 2008 of VA's and the Veteran's respective 
responsibilities to obtain relevant evidence and 
readjudicated the claims in a May 2009 supplemental statement 
of the case.  Therefore, the Board concludes that a notice 
error regarding the criteria for the assignment of an 
effective date or for revision of a decision on the basis of 
clear and unmistakable error is harmless because the Veteran 
displayed actual knowledge of the relevant criteria.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained VA 
and fee basis medical examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.
 
The Veteran served in U.S. Army infantry and airborne units 
including combat service in the Republic of Vietnam.  The 
Veteran received the Combat Infantryman Badge and was wounded 
in the combat theater.  He contends that he has experienced 
symptoms of PTSD since his service in Vietnam.  

Procedural History 

The RO initially denied service connection for PTSD in August 
1981.  The Veteran did not express timely disagreement, and 
the decision became final.  The RO later awarded service 
connection and a 10 percent rating for PTSD in May 1986, 
effective May 9, 1985, the date of receipt of a petition to 
reopen his claim.  The appellant submitted a timely notice of 
disagreement, and the RO issued a statement of the case in 
July 1986 addressing only the issue of the assigned rating.  
In a January 1987 substantive appeal, the Veteran addressed 
only the issue of the assigned rating.  In July 1987, the 
rating was increased to 50 percent, effective May 9, 1985.  
This evaluation was confirmed in September 1987, August 1989, 
and June 1990.  The Veteran perfected a timely appeal.  In 
May 1991, the Board remanded the claim for further 
development.  In December 1991, the RO granted an increased 
rating of 100 percent, effective July 27, 1989, the date of a 
VA psychiatric examination. 

In December 1991, the Veteran filed a notice of disagreement, 
contending for the first time that the effective date of the 
100 percent evaluation should be in August 1984.  The RO 
issued a statement of the case on the issue of an earlier 
effective date for a total rating in February 1992.  Although 
the Veteran expressed disagreement with a denial of permanent 
and total status in March 1992, he did not perfect his appeal 
as to the issue of an effective date for service connection, 
and the decision became final.

In a May 1994 statement, the appellant indicated that he took 
issue with the August 1981 rating decision which denied his 
original claim for service connection for PTSD, contending 
that the effective date of the 100 percent evaluation should 
be August 26, 1981, the date of the initial decision denying 
service connection for PTSD.

This case was again before the Board in December 1996, at 
which time it construed the issues to be those of entitlement 
to an effective date earlier than May 9, 1985 for the grant 
of service connection for PTSD and for an effective date 
earlier than July 27, 1989 for a 100 percent schedular 
evaluation for PTSD, given that these issues were considered 
in the statement of the case issued by the RO in January 
1995, which was responsive, in substance, to the appellant's 
assertions in this case.  Moreover, the appellant was found 
to have requested a hearing before a member of the Board at 
the RO.  The appellant and his spouse appeared and presented 
testimony before the Board in May 1997.  

In July 1997, the Board denied the claim for an earlier 
effective date for service connection but granted an earlier 
effective date for a total rating, effective May 7, 1985, the 
date of receipt of a petition to reopen a claim for service 
connection for PTSD.  In September 1999, the United States 
Court of Appeals for Veterans Claims (Court) vacated and 
remanded the Board's decision for further development. The 
Court specifically cited the need for further reasons and 
bases relevant to the Veteran's CUE contentions and relevant 
to liberalizing law, pertaining to the establishment of 
service connection for PTSD, which was extant at the time of 
the August 1981 RO decision. 

In April 2000, the Board, in turn, remanded the Veteran's 
earlier effective date claim to the RO for evidentiary 
development consistent with the Court's decision.  
Thereafter, in June 2000, the RO determined that clear and 
unmistakable error (CUE) did not exist in an August 1981 
rating decision that had denied service connection for PTSD.  
After receiving notice of the June 2000 decision, the Veteran 
perfected a timely appeal with respect to the denial of this 
CUE issue.  

In an informal brief to the Court, the Veteran stated that he 
had symptoms of PTSD in 1980.  He contended that VA failed to 
properly assist him by providing an examination by a trained 
VA psychiatrist experienced with PTSD and that VA did not 
contact the social worker for records prior to their 
destruction in a fire.  The Veteran also contended that 
medical evidence was weighed or interpreted in error 
including that a 1981 VA examination was performed for a 
physical and not mental disorder.  In a September 1999 Order, 
the Court found that the Board's rationale in finding no 
clear and unmistakable error in 1981 was inadequate and that 
a diagnosis of PTSD was not required until codification of 
38 C.F.R. § 3.304 (f) in 1993.  

In January 2002, the Board denied issues of entitlement to an 
effective date earlier than May 9, 1985 for the grant of 
service connection for PTSD and entitlement to a finding of 
CUE in the August 1981 rating action which had denied service 
connection for this disability.  In October 2006, the Court 
vacated and remanded the Board's decision for additional 
development.  The Court rejected the Veteran's  contention 
that an August 1981 rating decision was not final, but held 
that further reasons and bases were needed relevant to the 
application of 38 C.F.R. § 3.114(a) for retroactive 
compensation.  

In a brief to the Court in June 2003, the Veteran contended 
that the addition of the diagnostic code for PTSD in April 
1980 was a liberalizing law in the Veteran's case and that 
sufficient evidence was present in the file to award an 
earlier effective date pursuant to 38 C.F.R. § 3.114 (a) (2).  
In an October 2006 Memorandum Decision, the Court noted that 
the Board's conclusion that the Veteran was not entitled to 
an effective date of May 1984 pursuant to 38 C.F.R. § 3.114 
because the Veteran did not have a diagnosis at the time of 
the liberalizing law was a misstatement of the regulation.  
The Court ordered a remand for the Board to consider whether 
the evidence of record establishes that the Veteran was 
diagnosed with PTSD or experienced symptoms of PTSD prior to 
April 1980 and whether PTSD continuously existed from that 
time until he filed the petition to reopen the claim in May 
1985.   

In February 2008, the Board remanded the claims for the RO to 
readjudicate entitlement to an effective date prior to May 9, 
1985 for the grant of service connection for PTSD, to include 
whether CUE exists in the May 1986 rating decision that 
assigned an effective date of May 9, 1985, for the grant of 
service connection.  The appeal is now before the Board for 
adjudication. 




Pertinent Criteria

Service Connection

As in effect at the time of the August 1981 and May 1986 RO 
decisions, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C. § 310 (1976, 1982); 
38 C.F.R. § 3.303 (1981, 1985).  

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Mental Disorders 
(Schedule).  38 C.F.R. Part 4 (1980).  This section of the 
regulations addresses the rating of psychiatric disorders.  
38 C.F.R. § 4.125 (1981, 1985).  However, the regulation 
provides that to assign a rating, it must be established 
first that a true mental order exists and that a disorder 
will be diagnosed in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 1968 Edition, 
American Psychiatric Association (DSM-III).  38 C.F.R. 
§ 4.125, 4.126 (1981, 1985).   

Finality

An appeal consists of a notice of disagreement filed in 
writing within one year of decision notification, and, after 
a statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 19.113, 19.118 (1981, 
1985); 38 C.F.R. § 19.129 (1985).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  
38 U.S.C. § 4005; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); 
38 C.F.R. §§ 19.129, 19.192 (1985).  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105 of 
this part.  38 C.F.R. § 3.104(a). 

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 C.F.R. § 3.156 (1985).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 C.F.R. § 3.156(a).  
New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id. 

Clear and Unmistakable Error

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three- pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  

Id. 

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete record rather than 
an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).

Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C. § 3010 
1985); 38 C.F.R. § 3.151(a) (1985).  

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155 (1985).

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell v. Derwinski, 2 
Vet. App. 611 (1992) is not applicable prior to Bell, which 
was decided in 1992.  See Lynch v. Gober, 10 Vet. App. 127 
(1997).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C. §3010; 38 C.F.R. 
§ 3.400 (1985).  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).

The award of benefits based on a finding of error in a prior 
decision under 38 C.F.R. § 3.105 is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).

Regulations further provide that, unless specifically 
provided otherwise, the effective date of an award of 
compensation based on a claim which has been reopened after 
final adjudication shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of the 
receipt of the application therefor.  38 U.S.C. § 3010; 
38 C.F.R. § 3.400(q)(1)(ii), (r).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a) (1981, 1985).  

The addition of PTSD as a diagnostic entity in VA's Schedule 
for Rating Mental Disorders was a "liberalizing VA issue" 
for purposes of 38 C.F.R. § 3.114(a).  The liberalizing issue 
was the recognition that a Veteran's response to trauma may 
be delayed and that a service member may not show signs of a 
psychiatric disorder in service although the disorder was the 
result of service experience.  The April 1980 regulatory 
change notice indicated that it established an exception of 
the criteria for diagnosis and invoked the use of DSM-III for 
this particular disability.  However, it did not authorize a 
retroactive award for every grant of service connection for 
PTSD.  For PTSD service connection claims, an effective date 
prior to the date of claim cannot be assigned under 
38 C.F.R. § 3.114(a) unless the claimant met all eligibility 
criteria for the liberalized benefit on April 11, 1980, the 
effective date of the regulatory amendment adding the 
diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  "Even though 
the addition of a diagnostic code for PTSD may be considered 
a liberalizing issue, a retroactive effective date cannot be 
assigned unless evidence establishes that the Veteran had 
developed PTSD as of April 11, 1980." VAOPGCPREC 26-97 (July 
16, 1997), 62 Fed. Reg. 63604 (1997).

The provisions of 38 C.F.R. § 3.114 apply both to original 
and reopened claims.  Specifically, the effective dates of 
awards under 38 C.F.R. § 3.114 are assigned as follows:

(1)  If a claim is reviewed on the 
initiative of VA within one year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within one year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.

(2)  If a claim is reviewed on the 
initiative of VA more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of 
entitlement.

(3)  If a claim is reviewed at the 
request of the claimant more than one 
year after the effective date of the law 
or VA issue, benefits may be authorized 
for a period of one year prior to the 
date of receipt of such request. 

38 C.F.R. § 3.114(a).

Lay Evidence

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition; (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing the symptoms at the time support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2006). 
CUE in the RO Decision of August 1981

Service treatment records are silent for any symptoms, 
diagnosis, or treatment of a psychiatric disorder.  The 
Veteran sustained a small shell fragment wound of the right 
thigh in June 1968.  The wound was treated but the fragment 
was retained.  Starting in July 1968, the Veteran experienced 
the sudden onset of headache, chills, fever and nausea.  
Military clinicians diagnosed malaria and prescribed a course 
of medication.  In a May 1969 medical history questionnaire 
obtained at the time of a discharge physical examination, the 
Veteran reported experiencing frequent or severe headache, 
dizziness, trouble sleeping, and nervous trouble.  The 
military physician noted that the headache and dizziness 
symptoms occurred in Vietnam but were not experienced in the 
last month.  The physician noted no psychiatric 
abnormalities.  

In 1969 the Veteran filed a claim for VA benefits based on 
residuals of a fragment wound to the right thigh, malaria, 
and hemorrhoids.  He did not mention psychiatric symptoms at 
that time.  In correspondence to a VA medical center 
physician in December 1976 and April 1977, a private 
physician noted that the Veteran required treatment for 
continued pain at the site of the fragment wound.  The 
physician did not mention any psychiatric symptoms.  However, 
in March 1978, the physician noted that he had briefly seen 
the Veteran for complaints of recurrent headaches and 
nightmares relating to Vietnam experiences and referred him 
to a psychiatric social services agency.  The physician 
suggested the possibility of a relationship between the 
fragment wound and the psychiatric symptoms.  In January 
1981, another physician from the same private clinic also 
noted in a letter to a U.S. Senator that the Veteran had been 
examined for recurrent headaches and nightmares relating to 
the Vietnam War.  In February 1981, the Senator forwarded the 
physician's letter to VA and requested an investigation of 
the "alleged service connected ailments."  The RO accepted 
the correspondence as a claim for service connection for a 
psychiatric disability.  

A June 1981 statement from a psychiatrist showed that the 
Veteran was emotionally stable, with appropriate affective 
responses and clear thinking, judgment and intellectual 
competence.  The Veteran was noted to be angry about 
treatment he received for his right thigh disorder.  The 
psychiatrist indicated he had conferred with another treating 
physician who in turn opined the Veteran had no significant 
evidence of emotional problems related to his condition.  The 
psychiatrist concluded that there were no emotional-
psychological contraindications to completion of a surgical 
procedure.

In August 1981, the Veteran underwent VA, fee-basis 
neurological evaluation for complaints of recurrent 
headaches.  At the time of the evaluation, the Veteran 
reported that the headaches were not a significant problem, 
but indicated he had flashbacks of Vietnam experiences when 
he attempted to go to sleep.  He reported sleep disturbances, 
in the form of night sweats, intermittent wakefulness, and 
minimal headaches.  The examiner reported that the Veteran 
did not have neurologic phenomena as a consequence of these 
symptoms and noted that the Veteran's family did not report 
significant emotional factors in commenting on his medical 
history.  On examination, the Veteran's mental status was 
described as unremarkable.  The impression, in pertinent 
part, was sleep disturbance of a mixed type partially due to 
pain phenomena, and also due to flashback tendencies from his 
Vietnam experience.  The opinion was that there was no 
impairment that was truly disabling.

In a rating decision dated in August 1981, the RO denied 
entitlement to service connection for psychiatric disability 
specified as "nervous condition (post traumatic stress 
syndrome)."  The evidence that was before the RO at the time 
of its August 1981 denial included the Veteran's service 
personnel and treatment records, as well as the private 
evidence set out above.  The RO notified the Veteran as to 
the August 1981 decision and his appellate rights by letter 
dated in September 1981 and sent to his address of record.  
The Veteran did not express disagreement with the 
determination within one year of the RO's notification.  38 
C.F.R. §§ 19.112, 19.113, 19.116, 19.118 (1981).  Thus, the 
decision became final.  38 U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

The Veteran contends that he was not properly informed of the 
August 1981 denial, that he was inadequately represented or 
otherwise assisted in his claim, and/or that the severity of 
his disability was of a degree so as to prevent him from 
pursuing his appellate options even if notified.

With respect to notification, as set out above, the RO 
clearly notified the Veteran via its September 1981 letter as 
to the August 1981 denial and also advised him of his 
appellate rights at that time.  The claims file does not 
reflect that such information was sent to an incorrect 
address or that it was returned as undeliverable.  The law 
presumes the regularity of the administrative process absent 
clear evidence to the contrary.  See Saylock v. Derwinski, 
3 Vet. App. 394, 395 (1992) (quoting United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 
71 L.Ed. 131 (1926)); see also Warfield v. Gober, 10 Vet. 
App. 483 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996).  
The Board acknowledges that the presumption of regularity may 
be rebutted by "clear evidence to the contrary," see Ashley 
v. Derwinski, 2 Vet. App. 307, 309 (1992); however, clear 
evidence to the contrary has been interpreted as evidence 
that the document in question has been mailed to an incorrect 
address.  See Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(citing Piano v. Brown, 5 Vet. App. 25, 27 (1993) (per 
curiam).  The Veteran's assertion as to the lack of 
notification is not the type of "clear evidence" to the 
contrary sufficient to rebut the presumption of regularity.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

Here the Board also recognizes the Veteran's note that he was 
without representation at the time of the August 1981 
decision.  However, the RO's notice to the Veteran relevant 
to appellate procedures included information as to his rights 
and opportunity for representation, if he desired such.  The 
claims file as extant in August 1981 reveals no intent on the 
Veteran's part to seek such representation and, in any case, 
a claimant need not be represented to file an appeal.  

Finally, the Board notes the Veteran's contention that his 
PTSD prevented him from filing an appeal.  However, the 
medical evidence of record in August 1981 fails to show that 
the Veteran was medically deemed incompetent or otherwise 
shown to be incapacitated so as to prevent him from seeing to 
his affairs, to include his pursuit of VA benefits.  In fact, 
the record shows that, to the contrary, the Veteran was able 
to pursue VA benefits for his shrapnel wound.

Thus, the Board concludes that the above arguments are 
unsupported by the facts and do not operate to prevent the 
August 1981 RO decision from becoming final.  That decision 
did become final as to the question of entitlement to service 
connection for PTSD.  38 U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

The Veteran contends that the RO committed clear and 
unmistakable error in the August 1981 decision that initially 
denied service connection for PTSD.  The Veteran presented 
testimony at a hearing at the RO in February 1995.  He 
indicated that he did not appeal the August 1981 denial of 
service connection for PTSD because he did not have access to 
a Veterans claims representative and because he was 
uninformed as to the appropriate manner in which to proceed 
with an appeal.  He stated that he was unaware of his 
procedural and appellate rights and that the RO should have 
taken these facts into account and awarded service connection 
for PTSD as of February 17, 1981, the date of his original 
claim.  At the time of the Veteran's May 1997 hearing before 
a member of the Board, he indicated that he had been unable 
to adequately pursue his claim for service connection for 
PTSD in the past due to the severe nature of his symptoms.

In a May 2000 statement, the Veteran offered contentions 
pertinent to his CUE claim.  He cited his May 1969 separation 
examination as not having been considered in connection with 
the CUE determination.  He also cited a change in VA law and 
practice, specifically that prior to 1993 no diagnosis of 
PTSD was required for a service connection grant.  He further 
argued as to the insufficiency of the 1981 VA examination and 
cited an error in terms of VA not ordering additional 
development.  The Veteran cited his complained of 
symptomatology at discharge as indicative of the presence of 
PTSD, and VA's adoption of PTSD as a diagnosis only as of 
1980.

In June 2001, the Veteran testified before the Board.  He 
contended that the 1981 RO decision was erroneous in that it 
was based on an examination pertinent to his shrapnel wound 
and not specific to mental disorders.  He and his spouse 
contended that the Veteran had always exhibited PTSD 
symptoms.  The Veteran argued that the incorrect law was 
applied in 1981 as no diagnosis of PTSD was required until 
1993.  The Veteran and his spouse also argued that there was 
adequate evidence of record in 1981 to grant service 
connection for PTSD insofar as medical evidence noted 
nervousness and other symptoms attributable to the Veteran's 
military service.  

The determination as to whether CUE is shown in the August 
1981 prior decision must be based only on consideration of 
the evidence of record at the time of the decision in 
question, and with consideration of the laws extant at that 
time.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  

The Veteran's CUE arguments essentially amount to first, an 
allegation that the RO misapplied extant law; second, that 
the RO failed to obtain proper development upon which to 
consider the claim; and, third, that the RO generally 
improperly weighed the available medical and service 
evidence.

The Board will first address the Veteran's assertions 
relevant to interpretation of the law governing service 
connection, noting, as does the Veteran, language in the 
Court's September 1999 and October 2006 Orders.  The Court 
set out that the Board, in its September 1997 decision, did 
not, in finding there was no CUE in the August 1981 RO 
decision, "address the law that existed at the time of the 
rating decision, law that had been liberalized shortly before 
that decision to make it easier for a Veteran to establish 
service connection for PTSD."  The Court specifically stated 
that "there is no indication that a diagnosis of PTSD was a 
prerequisite for service connection for PTSD until 
codification of 38 C.F.R. § 3.304(f) in 1993", and cited 
VAOPGCPREC 26-97, which, in part, noted VA's practice, since 
March 1980, of requiring that the record reflect a stressor 
during service and current PTSD symptomatology (as opposed to 
diagnosis).

The General Counsel opinion in question was crafted in 
specific response to a fact pattern where, in fact, the 
addition of PTSD as a diagnosis was liberalizing for that 
Veteran.  In this case, however, PTSD was already recognized 
as a diagnosis at the time of the RO's unappealed August 1981 
decision. 

The Court has cited VAOPGCPREC 26-97, relevant to VA's 
practice that "for PTSD to be service connected, the record 
must reflect that the claimant experienced a stressor during 
service and that he or she currently exhibits PTSD 
symptomatology."  Although the Court suggests such language 
as evidence of VA practice to grant service connection based 
on symptom-manifestation without a diagnosis, a full reading 
of VAOPGCPREC 26-97, particularly in connection with 
governing laws and regulations extant in August 1981, makes 
clear that VAOPGCPREC 26-97 is speaking as to the 
liberalizing effect of enactments easing the requirement of 
an in-service diagnosis, or even in-service manifestation of 
PTSD symptoms.  In point, the General Counsel opinion sets 
out that the amendment to the schedule to add PTSD was to 
conform with DSM-III in that the previously governing DSM-II 
made no reference to the delayed onset of anxiety neurosis, 
the diagnosis previously utilized in rating traumatic 
neurosis.  The DSM-III specifically acknowledged that the 
"the symptoms of the new diagnostic category, PTSD, could 
'emerge after a latency period of months or years following 
the trauma.'"  

Still controlling in August 1981, were 38 U.S.C. § 310 (1976) 
and 38 C.F.R. § 3.303(d) (1981), which clearly set out that 
"service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service."  The Board does not conclude that a 
requirement for medical evidence of a current disability, in 
this case PTSD, was not required until the addition of 
specific PTSD criteria to 38 C.F.R. § 3.304(f) in 1993.  See 
58 Fed. Reg. 29110 (May 19, 1993).  

The Board considered whether the provisions of 38 C.F.R. 
§ 3.114 for establishing an earlier effective date for 
benefits granted pursuant to a liberalizing law or regulation 
was applicable and should have been considered by the RO in 
1981.  As previously noted, in order for a claimant to be 
eligible for a retroactive payment the evidence must show 
that the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a).

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Mental Disorders.  
However, despite recognition of such as a disability for VA 
compensation purposes, no medical professional diagnosed the 
Veteran with PTSD at any time prior to the August 1981 RO 
decision.  However, as noted by the General Counsel in 
VAOPGCPREC 26-97 and by the Court in its October 2006 
Memorandum Decision, the addition of the diagnostic code was 
a liberalizing law and that an effective date for service 
connection may be earlier than the date of receipt of a claim 
if the Veteran met all the eligibility criteria for the 
benefit.  The Court expressly noted that a diagnosis by that 
date is not required.  Rather, the evidence must show only 
that the Veteran had symptoms of PTSD.  

In this case, the benefit sought was not granted.  A review 
of the particular facts of this case as extant in August 1981 
shows that despite VA recognition of PTSD as a diagnostic 
entity, and despite medical evidence showing acknowledgment 
of psychiatric symptoms alongside notation that such may be 
associated with the Veteran's Vietnam service, no medical 
professional diagnosed PTSD or other acquired psychiatric 
disorder related to his military service or suggested that 
the symptoms were indicative of the early onset or a complete 
manifestation of a psychiatric  disorder or disability.  Even 
if 38 C.F.R. § 3.114 were to be interpreted as a relaxation 
of the requirement for a diagnosis, the Veteran's symptoms 
were documented and evaluated by medical professionals.  The 
RO considered the evidence including the opinions of a 
psychiatrist in June 1981 who indicated he had conferred with 
another treating physician who in turn opined the Veteran had 
no significant evidence of emotional problems.  The RO also 
considered the opinion the fee-basis neurological examiner in 
August 2001 who noted the Veteran's reports of headaches, 
insomnia, and flashbacks of Vietnam experiences.  However, 
the examiner found the Veteran's mental status as 
unremarkable despite the symptoms and that there was no 
impairment that was truly disabling.  Although some symptoms 
provided in DSM-III were present, competent medical 
evaluators determined that the symptoms in nature and 
severity did not rise to the level of any psychiatric 
disability.  The RO weighed the evidence and found that the 
Veteran did not meet the eligibility requirement for the 
claimed benefit, that is, service connection for traumatic 
neurosis (posttraumatic stress syndrome).  The RO decision 
was thus consistent with governing law requiring competent 
evidence of a current disability.  As the requirements for 
service connection were not met, invocation of the criteria 
for assignment of an earlier effective date was not 
appropriate.  

The Board does not conclude that the provisions of 38 C.F.R. 
§ 3.114 necessarily relaxes the requirement for medical 
evidence of a current disability because that is exactly what 
is required to establish the eligibility criteria.  Whether 
categorized as a "diagnosis" or as a lay or a medical 
assessment that the symptoms met the relevant standards for a 
current disability, establishing the eligibility criteria for 
PTSD requires more than a mere observation of some but not 
all of the symptoms associated with a complex disorder.  For 
example in this case, the symptoms shown in the record in 
1981 do not include symptoms of persistent avoidance of 
stimuli associated with a traumatic event, a requirement of 
DSM-III.  

To the extent the Veteran contends that the RO failed to 
assist him by obtaining an adequate examination to determine 
if he had PTSD at that time, the Board notes that a breach by 
VA of its duty to assist cannot form a basis for a claim of 
CUE because such a breach creates only an incomplete record 
rather than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 
377, 383-384 (1994).  

Lay evidence from the Veteran for consideration at the time 
was limited to his reports to clinicians of headaches, 
nightmares, and flashbacks of unspecified experiences in 
Vietnam.  Lay evidence of symptoms can be competent and 
sufficient to establish a diagnosis of a condition if later 
confirmed by medical professionals.  However, in this case, 
the later diagnoses, discussed in detail below, were based on 
a greater range and severity of symptoms and on descriptions 
of specific traumatic events, not in evidence for 
consideration by the medical examiners or the RO in 1981.  

The Veteran also contends that the RO did not give enough 
significance to his combat status or to his demonstrated 
symptomatology, and that the RO improperly considered a VA 
examination pertinent to his shrapnel wounds and not specific 
to mental disorders.  Consideration of combat status is 
effected by a presumption that events reported by the Veteran 
experienced in combat will be taken as having occurred 
without further verification if the events are consistent 
with the circumstances and conditions of service.  Although 
the Veteran did not describe any specific traumatic events to 
the RO or to clinicians, the RO did not challenge the 
Veteran's combat service or the occurrence of traumatic 
events.  Regarding the propriety of consideration of a VA 
examination scheduled for the purpose of evaluating the 
Veteran's ability to undergo treatment for shrapnel wounds, 
the fee basis examiner in June 1981 was a psychiatrist at a 
private mental health center and his clinical observations 
and opinions of the Veteran's mental health symptoms are 
competent medical evidence in the context of the purpose of 
the examination.  There is no evidence that the purpose of 
the examination alone rendered the observations incompetent.  
The context of the examination was evident to the RO and its 
probative value considered.  

Therefore, the Board concludes that the correct facts, as 
they were known at the time, were before the adjudicator, 
that the statutory and regulatory provisions extant at the 
time were correctly applied, and that the error contended by 
the Veteran constitutes a disagreement as to how the facts 
were weighed or evaluated.  The Board finds no clear and 
unmistakable error in the August 1981 RO decision that denied 
service connection for a neurosis or nervous condition also 
characterized as posttraumatic stress syndrome.  
Earlier Effective Date and CUE in RO Decision in May 1986

The RO received the Veteran's petition to reopen the final 
disallowed claim for service connection for PTSD on 
May 9, 1985.  The record does not show the receipt of any 
communication or evidence between August 1981 and May 9, 1985 
that can reasonably be construed as a formal or informal 
claim of entitlement to VA compensation benefits based on 
PTSD.

Additional service personnel records were received, further 
documenting the Veteran's combat service.

In April 1985, the Veteran underwent psychological assessment 
at a private clinic.  The examiner noted the Veteran's 
specific reports of several traumatic events that he 
experienced in combat.  The Veteran reported a post-service 
history of substance abuse and legal trouble until meeting 
his future spouse and moving to a rural area in his home 
state in 1976.  The Veteran reported that he continued to 
experience intrusive thoughts of combat and experienced 
symptoms of irritability, lack of impulse control, 
hypervigilance, isolation, domestic friction, financial 
distress, and conflicts with supervisors at his place of 
employment.  The examiner concluded that the Veteran was 
depressed and frustrated about his inability to deal with his 
Vietnam experience.  The examiner did not diagnose a 
psychiatric disorder but recommended individual readjustment 
counseling.  

In May 1985, the RO received the Veteran's petition to reopen 
his claim for service connection for PTSD. 

In July 1985 a social worker interviewed the Veteran, and set 
out a history to include the Veteran's report of combat 
experiences and his reported response to them.  The social 
worker noted that the Veteran returned to his home state in 
1971 and experienced "symptoms associated with PTSD" 
including flashbacks, hyperalertness and sleep disturbances.  
The social worker noted the Veteran's reports of self-
referral to a mental health clinic in the mid-1970s but that 
not much was known about PTSD at that time and the Veteran 
did not receive significant help.  For the previous five 
years, the Veteran operated his own retail business which 
removed him from conflicts with supervisors but added the 
financial stress of operating a business.  The social worker 
noted current symptoms of insomnia, flashbacks, ringing in 
the ears, hypervigilance, and occasional trancelike states 
with no later memory.  The social worker did not diagnose a 
psychiatric disorder but  concluded that, given the intensity 
of the Veteran's combat experiences, it was surprising that 
he functioned as well as he did.

In correspondence to VA in February 1986, a physician at a 
private clinic noted that he had been treating the Veteran 
for the previous two years including several times in an 
emergency room for symptoms "commonly classified as PTSD."  
The physician noted that the symptoms waxed and waned but 
that he treated the Veteran on one occasion immediately after 
a flashback related to service in Vietnam.  The physician 
noted that he had prescribed anti-anxiety medication.  The 
physician did not diagnose a specific psychiatric disorder 
but indicated that the symptoms were related to service in 
Vietnam.  The same month, an official at a private 
rehabilitation clinic wrote to the Veteran's representative 
to report that the Veteran's business had failed and was in 
bankruptcy proceedings.  

Later in February 1986, the Veteran presented for a VA 
examination.  The Veteran reported that he had had a number 
of psychiatric difficulties that had required counseling and 
treatment.  He described insomnia, nightmares, repetitive and 
intrusive thoughts about combat, feelings of guilt, 
irritability, and other symptoms.  The Veteran reported that 
he had paranoid thoughts, and that he kept guns all over his 
house.  The examiner concluded that the Veteran gave a 
history of symptoms that were consistent with PTSD and 
diagnosed PTSD.

In a rating decision dated in May 1986, the RO reopened the 
claim, granted service connection for PTSD, and assigned an 
initial 10 percent rating, effective May 9, 1985, the date of 
receipt of the petition to reopen the final disallowed claim.  
In the decision, the RO summarized the symptoms reported by 
the Veteran in the new medical evidence in 1985 and 1986 and 
noted that the examiners had concluded that the symptoms 
constituted a diagnosis of PTSD.  The RO notified the Veteran 
of that decision by letter dated in June 1986.  The Board 
refers to the procedural history discussed above that showed 
that the rating decision of July 1991 that confirmed an 
effective date for service connection for PTSD on May 9, 1985 
was final.  

In March 1988, the Social Security Administration granted 
disability benefits for PTSD for disability beginning in 
August 1984.

In December 1991, the RO granted an increased rating of 100 
percent, effective in July 1989.   In correspondence the same 
month, the Veteran expressed disagreement with the effective 
date for the increased rating and contended that the rating 
should be made retroactive to August 1984 when he contended 
he first began appealing the inaccurate evaluation.  The 
effective date for service connection has been continuously 
under appeal since that date.  Additional statements from the 
Veteran and medical evidence have been received.  These 
include VA examination reports in February 1987, September 
1988, July 1989, and August 1991; outpatient treatment 
records from March 1990 to October 1991; statements from the 
Veteran in October 1990, October 1991, November 1991, and 
April 1994; and a March 1992 report of a private physician.  
This evidence showed the Veteran's current symptoms and on-
going treatment but did not address the status of his 
disorder prior to 1986.  

In May 1994, the Veteran submitted a statement in which he 
contended that retroactive payments for service-connected 
PTSD were warranted since August 1981. 

The claims file contains a May 1994 statement from the social 
worker who provided the 1985 report opined that the Veteran 
was suffering from PTSD at the time of his return from 
Vietnam.  The social worker stated that his office burned 
down in 1980, destroying the majority of treatment records 
and other clinical information.  The social worker indicated 
the Veteran had been treated by a psychiatrist in 1978, and 
that medication was prescribed at that time.  The social 
worker included a description of the symptoms for which the 
Veteran continues to obtain treatment.

In a May 1994 medical statement, the Veteran's primary care 
physician who provided statements in 1976, 1977, and 1978 
noted:  

...though not formally stated, this stress 
and tension and probably recurring 
depression pattern of symptoms related to 
his pain, the frustration with receiving 
what he perceives as injustice in his 
hearing process and the limitations he 
operates under have been present for 
going on twenty years.  Whether this 
represents a formal Post Traumatic Stress 
Syndrome picture would be a good thing to 
evaluate as clearly this has been a 
pattern throughout his post Vietnam life.

No additional medical evidence has been received.  In August 
1997, the rating was increased to 100 percent, effective May 
9, 1985.  

The Veteran presented testimony at a hearing at the RO in 
February 1995.  He indicated that he did not appeal the 
August 1981 denial of service connection for PTSD because he 
did not have access to a Veterans claims representative and 
because he was uninformed as to the appropriate manner in 
which to proceed with an appeal.  He stated that he was 
unaware of his procedural and appellate rights and that the 
RO should have taken these facts into account and awarded 
service connection for PTSD as of February 17, 1981, the date 
of his original claim.  At the time of the Veteran's May 1997 
hearing before a member of the Board, he indicated that he 
had been unable to adequately pursue his claim for service 
connection for PTSD in the past due to the severe nature of 
his symptoms.

In a May 2000 statement, the Veteran offered argument 
pertinent to his CUE claim.  He cited his May 1969 separation 
examination as not having been considered in connection with 
the CUE determination.  He also cited a change in VA law and 
practice, specifically that prior to 1993 no diagnosis of 
PTSD was required for a service connection grant.  He further 
argued as to the insufficiency of the 1981 VA examination and 
cited an error in terms of VA not ordering additional 
development.  The Veteran cited his complained of 
symptomatology at discharge as indicative of the presence of 
PTSD, and VA's adoption of PTSD as a diagnosis only as of 
1980.

In June 2001, the Veteran testified before the Board.  He 
contended that the 1981 RO decision was erroneous in that it 
was based on an examination pertinent to his shrapnel wound 
and not specific to mental disorders.  He and his spouse 
reported that the Veteran had always exhibited PTSD symptoms 
and contended that the incorrect law was applied in 1981 as 
no diagnosis of PTSD was required until 1993.  The Veteran 
contended that there was adequate evidence of record in 1981 
to grant service connection for PTSD insofar as medical 
evidence noted nervousness and other symptoms attributable to 
the Veteran's military service.  

The Board first concludes that the RO's May 1986 decision was 
initially placed on appeal on the issue of an initial rating 
and not the assignment of an effective date for service 
connection.  In a December 1991 notice of disagreement with 
an RO decision on the issue of increased rating, the Veteran 
for the first time expressed disagreement with the effective 
date.  The RO issued a statement of the case in February 1992 
and the Veteran did not perfect a substantive appeal on the 
effective date issue.  Therefore, the Board concludes that 
the May 1986 decision that assigned an effective date is 
final and that a revision of that decision must be on the 
basis of clear and unmistakable error.  The Social Security 
Administration did not grant benefits until 1988 so that 
evidence related to that adjudication was not of record at 
the time of the May 1986 decision.  

The Board refers to the analysis of the applicability of a 
liberalizing law to the assignment of an effective date 
provided above.  The Board concludes that the RO correctly 
apply the extant law to the facts presented in evidence at 
the time of the May 1986 decision because the evidence of 
record at the time did not show that the Veteran had symptoms 
that met the eligibility criteria for a current disability as 
of the effective date of the liberalizing law in April 1980 
and maintained that eligibility until the date of receipt of 
the petition to reopen the claim for service connection for 
PTSD.  

Although the new evidence received to reopen the claim was 
sufficient to warrant service connection at the time, the 
Board must determine whether that new evidence that addressed 
the Veteran's symptoms when the liberalizing law became 
effective in April 1980.  The Board considered the statements 
of the social worker in 1985 that he observed that the 
Veteran had some symptoms associated with PTSD.  He mentioned 
flashbacks, hyperalertness, and sleep disturbances.  However, 
the social worker was unable to provide the date that he 
first interviewed the Veteran.  He noted only that he 
referred the Veteran for treatment which was documented in 
the claims file in a private physician's records in 1976-1978 
discussed above.  However, the social worker noted additional 
symptoms at the time of his examination in 1985 such as 
hypervigilance, loss of memory, trance-like states, and the 
operation of a private business to avoid contact with 
supervisors.  The physician in 1986 noted that he had 
observed symptoms "commonly classified as PTSD" up to two 
years earlier including some that resulted in emergency room 
treatment and prescribed anti-anxiety medication.  The VA 
examiner in February 1986 diagnosed PTSD but did not comment 
on the date of onset of the disorder.  

The Board places some probative weight on the Veteran's lay 
statements regarding the timing of the onset of his 
constellation of psychiatric symptoms.  However, the nature 
and severity of the symptoms are not consistent with that 
observed by examiners prior to August 1981.  The Board is 
mindful that DSM-III and the rating criteria recognize that 
the symptoms of PTSD may not manifest for many years and may 
not all appear simultaneously but may develop over time.  The 
Board notes that as of April 1980, the weight of medical 
evidence showed that the nature and severity of his symptoms 
did not rise to the level that met the DSM-III criteria for 
PTSD whether expressed as a diagnosis, as clinically noted by 
medical practitioners, or as noted by the Veteran and other 
lay observers.  The weight of credible evidence considered by 
the RO showed that the Veteran's symptoms met the eligibility 
criteria in 1984 when a physician noted a complete 
constellation of symptoms that he classified as PTSD.  
Although not bound by the determination, the Board also notes 
that SSA granted benefits for PTSD starting in 1984.  The 
Veteran also operated his own business in 1980 but which 
failed several years later.  Therefore, the Board concludes 
that the RO's weighing of the evidence in establishing the 
time when the Veteran met all eligibility criteria for 
service connection was not clearly erroneous.  There is no 
indication that the correct facts, as they were known at the 
time, were not before the adjudicator.  The Veteran's 
disagreement with the assigned date is based on how the facts 
establishing eligibility for the benefit were weighed or 
evaluated. 

The weight of credible evidence showed that the Veteran did 
not meet the eligibility criteria as of the effective date of 
the liberalizing law in April 1980 and continuously until the 
date of receipt of the petition to reopen the claim, but 
rather he met the eligibly criteria in approximately 1984.  
Therefore, the RO was not in error by declining to apply the 
provisions of 38 C.F.R. § 3.114 for an effective date one 
year earlier than the date of receipt of the petition to 
reopen the claim.  The RO correctly applied the criteria of 
38 C.F.R. § 3.400 for assignment of an effective date based 
on receipt of a petition to reopen a final disallowed claim.    














								CONTINUED NEXT PAGE

ORDER

Revision or reversal of an August 1981 rating decision that 
denied service connection for posttraumatic stress disorder 
on the basis of clear and unmistakable error is denied.    

Revision or reversal of a May 1986 rating decision that 
granted service connection for posttraumatic stress disorder, 
effective May 9, 1985 on the basis of clear and unmistakable 
error is denied.  An effective date earlier than May 9, 1985 
for service connection for posttraumatic stress disorder is 
denied.    


			
	K. Osborne	D. C. Spickler
	Veterans Law Judge 	Veterans Law Jugde
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
M. Sabulsky
Veterans Law Judge 
	      Board of Veterans' Appeals







 Department of Veterans Affairs


